                                           Case 4:20-cv-02208-HSG Document 3 Filed 06/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN WALKER JONES,                                 Case No. 20-cv-02208-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     RALPH DIAZ, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On April 1, 2020, plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   ECF No. 1. That same day, the Clerk of the Court informed plaintiff that this action was deficient

                                  15   because he had not paid the filing fee or submitted a complete in forma pauperis application. Dkt.

                                  16   No. 2. Plaintiff was instructed to respond within twenty-eight days of the date of the order. Dkt.

                                  17   No. 2. The deadline has passed, and plaintiff has neither paid the filing fee nor submitted a

                                  18   completed in forma pauperis application, or otherwise communicated with the Court. The Court

                                  19   therefore DISMISSES this action without prejudice. Because this dismissal is without prejudice,

                                  20   plaintiff may move to reopen the action. Any such motion must contain a complete in forma

                                  21   pauperis application, i.e., an application with the required certified copy of the plaintiff’s inmate

                                  22   trust account statement for the last six months. The Clerk shall enter judgment and close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 6/11/2020

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
